ACCEPTED
                                                                                                                     05-18-01497-CR
                                                  05-18-01497-CR                                          FIFTH COURT OF APPEALS
                                                                                                                     DALLAS, TEXAS
                                                                                                                 12/21/2018 11:56 AM
                                                                                                                          LISA MATZ
                                                                                                                              CLERK
 Appellate Docket Number: 05-18-01497-CR
     Appellate Case Style: Thomas Peter Higgins
                              Vs. The State of Texas
Companion
       Case(s);                                                                            FILED IN
                                                                                    5th COURT OF APPEALS
Amended/Corrected Statement •                                                           DALLAS, TEXAS
                          DOCKETING STATEMENT (Criminal)                          12/21/2018 11:56:04 AM
                                Appellate Court:       5th Courtof Appeals                LISA MATZ
                                                                                            Clerk
               (to be filed in the court of appeals upon perfection of appeal under TRAP 32")
.I.fA!%ellianti                                          m. Appdlee
Name: Thomas Peter Higgins                               Name: The State of Texas

Appellant Incarcerated? [xj Yes D No                     Appellee Incarcerated? DYes [x|No
Bond Amount: none                                        Bond Amount:

  I I Pro Se                                              I I Pro Se
IfPro Se Party, enter thefollowing information:          IfPro Se Party, enter thefollowing information:
Address:                                                 Address:

City/State/Zip:                                          City/State/Zip:
Tel.                   Ext.             Fax:             Tel.                    Ext.           Fax:

Email:                                                   Email:

lIlirAppijilaRtMttbroeyts')                              IV. Appellee Attorney(s)
 [xlLead Attorney                 Appointed Attorney     S Lead Attorney                    District/County Attomey
Name: Danette Alvarado Broome                            Name: John Rolater

Bar No. 00790223                                         Bar No. 00791565
Firm/Agency: Law Office of Danette Alvarado              Firm/Agency: Collin County District Attorney's Office
Address 1:5700 Granite Parkway, Suite 200                Address 1: 2100 Bloomdale Rd. Suite 200
Address 2:                                               Address 2:

City/State/Zip: Piano. Texas 75024                       City/State/Zip: McKinney. Texas 75071
Tel. 214-544-8787                Ext.                    Tel. 972-548-4715              Ext.

Fax: 682-237-7051                                        Fax: 214-491-4860
Email: Danette@aIvaradolawoffice.com                     Email: jrolater(@co.collin.tx.us

 •Lead Attomey                    Select                 • Lead Attomey                     Select

Name:                                                    Name:

Bar No.                                                  Bar No.

Firm/Agency:                                             Firm/Agency:
Address 1:                                               Address 1:

Address 2:                                               Address 2:

City/State/Zip:                                          City/State/Zip:
Tel.                             Ext.                    Tel.                           Ext.

Fax:                                                     Fax:

Email:                                                   Email;


Docketing Statement (Criminal)                                                                               Page 1 of 5
Vr Pe^ection of App^ Jufl^ent and Sentencing
Nature of Case (Subject Matter or Type of Case):         Was the Trial by: •    Jury Ix] Non-Jury
 Computer/Telecomm Crimes                                Date Notice of Appeal filed in Trial Court:
Type of Judgment:                                          12-13-2018

 Final Judgment
                                                         If mailed to the Trial Court clerk, also give the date
Date Trial Court imposed or suspended sentence in open   mailed:
court or date Trial Court entered appealable order:
                                                         Punishment Assessed:
    11-16-2018
                                                           5 TDC Count 1-5,10 Deferred Adj. Counts 6-10

Offense Charged:
                                                         Is the Appeal from the pre-trial order? • Yes 0 No
 Possession of Child Pomography (Counts 1-10)
                                                         Does the Appeal involve the constitutionality or the
Date of Offense: 5-10-2017                               validity of a statute, rule or ordinance?
                                                               •Yes     GNo
Defendant's Plea: Guilty
If guilty, does defendant have the Trial Court's
Certificate to Appeal? jxjYes nNo



VI. Actions Extending Time to Perfect Appeal
Motion for New Trial:             GYes GNo If yes, date filed:
Motion in Arrest of Judgment:     GYes     GNo If yes, date filed:

Other:                            GYes     GNo If yes, date filed:
   If Other, please specify:



Vn. Ihdigency of Party (Attach file stamped copy of Motion and Affidavit)
Motion and Affidavit filed:      SYes GNo       GN/A       If yes, date filed: 12-14-2018
Date of Hearing:                                jxjN/A
Date of Order:                                  ix]N/A

Ruling on Motion: G Granted      GDenied        GN/A       If granted or denied, date of ruling:




Docketing Statement (Criminal)                                                                         Page 2 of 5
iWnSnail^^itl^dfRewrd
Court: 296th District Court                              Clerk's Record

County: Collin                                           Trial Court Clerk: IE] District   • County
Trial Court Docket No. (Cause No.):                      Was Clerk's record requested?      lEtVes ClNo
  219-84142-2017
                                                            If yes, date requested: 12-21-2018
Trial Court Judge (who tried or disposed of the case):      If no, date it will be requested:
   Name: Honorable John R. Roach, Jr.
                                                         Were payment arrangements made with clerk?
    Address 1: 2100 Bloomdale Rd., Suite 20012             • Yes GNo S Indigent
    Address 2:

    City/State/Zip: WIcKlnney, TX75071
    Tel. 972-548-4409                      Ext.
    Fax:

    Email: 296@collincountytx.gov



Reporter's or Recorder's Record
Is there a Reporter's Record?     SYes GNo
Was Reporter's Record requested?         lEYes GNo
   If yes, date requested: 12-21-2018
   If no, date it will be requested:
Was the Reporter's Record electronically recorded? lElYes GNo
Were payment arrangements made with the court reporter/court recorder? G Yes          GNo       S Indigent


lEl Court Reporter       G Court Recorder                • Court Reporter        G Court Recorder
[El Official             G Substitute                    G Official              G Substitute
Name: Jan Dugger                                         Name:

Address 1:2100 Bloomdale Rd., Suite 20012                Address 1:

Address 2:                                               Address 2:

City/State/Zip: McKlnney, TX 75071                       City/State/Zip:
Tel. 972-548-4407                        Ext.            Tel.                                     Ext.

Fax:                                                     Fax:

Email: jdugger@co.collin.tx.us                           Email:




Docketing Statement (Criminal)                                                                           Page 3 of 5
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.

Court: Select Appellate Court                                  Docket:

Style:
  Vs.

Court: Select Appellate Court                                  Docket:

Style:
  Vs.

Court: Select Appellate Court                                  Docket:

Style:
  Vs.

Court: Select Appellate Court                                  Docket:

Style;
  Vs.

Court: Select Appellate Court                                  Docket:

Style:
  Vs.

Court: Select Appellate Court                                  Docket:

Style:
  Vs.

              lurc


                                                                         12-21-2018
 Ji^Mture'of
Sifenature of counsel (or Pro Se Party)                                Date


Danette Alvarado Broome                                                  00790223
Printed Name                                                           State Bar No.


/s/ Danette Alvarado Broome                                              Danette Alvarado Broome
Electronic Signature (Optional)                                        Name


XI, Certificate of Sei^lcc
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court's Order or Judgment as follows:

                                                                        /s/ Danette Alvarado Broome
Signature of counsel (or Pro Se Party)                                 Electronic Signature (Optional)


00790223
State Bar No.


Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                     (1) the date and manner of service;
                                     (2) the name and address of each person served, and
                                     (3) if the personservedis a party's attorney, thename of the partyrepresented by the attorney.

Docketing Statement (Criminal)                                                                                             Page 4 of 5
Date Served: 12-21-2018                                     Date Served:

Manner Served: ©Serve                                       Manner Served: Select

Name: John Rolater                                          Name:

Bar No. 00791565                                            Bar No.

Firm/Agency: Collin County District Attorney's Office       Firm/Agency:
Address 1: 2100 Bloomdale Rd, Suite 200                     Address I:

Address 2:                                                  Address 2:

City/State/Zip: McKinney, Texas 75071                       City/State/Zip:
Tel. 972-548-4715                   Ext.                    Tel.                                Ext.

Fax: 214-491-4860                                           Fax:

Email: jrolater@co.coIIin.tx.us                             Email:

Party:                                                      Party;
               We;fbUo^g^fii®eh                 seS^^that is not ani attjii^ey for a pari tyj           •




Date Served:                                                Date Served:

Manner Served: Select                                       Manner Served: Select

Name:                                                       Name:

Address 1:                                                  Address 1:

Address 2:                                                  Address 2:

City/State/Zip:                                             City/State/Zip:
Tel.                                Ext.                    Tel.                                Ext.

Fax:                                                        Fax:

Email:                                                      Email:


Date Served:                                                Date Served:

Manner Served:    Select                                    Manner Served:    Select

Name:                                                       Name:

Address 1:                                                  Address 1:

Address 2:                                                  Address 2:

City/State/Zip:                                             City/State/Zip:
Tel.                                Ext                     Tel.                                Ext.

Fax:                                                        Fax:

Email:                                                      Email:




Docketing Statement (Criminal)                                                                         Page 5 of 5